DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 10/03/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

The application is examined in view of 2-pyridinol-N-oxide as specific scalp care active; phenol as specific iron chelator. Claims 1-4 and 6-12 read on the elected species and are under examination, claim 5 does not read on the elected species and is withdrawn from consideration.
Claims 1-18 are pending, claims 1-4 and 6-12 are under examination.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2022 is being considered by the examiner except NPL 3,4, 6,7 and 32 since no date of reference is provided.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (Anderson1, US20150238774) in view of Anderson et al. (Anderson2, US20170225006), Gertner et al. (US20060167531), Johnson et al. (US20110037002), Tseng et al. (US20160008295) and Premachandran et al. (US20190142002).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Anderson1 teaches Methods and apparatuses for phototherapy to treat skin disorders. In particular, described herein are phototherapy dressings for use with phototherapy UV light applicators (sources) to treat skin disorders such as psoriasis. The dressings described herein may include a support body onto which a medicament formed of a hydro gel and coal tar and/or coal tar extract is held. The dressing may be configured so that at least half (50%) of the UV light within a therapeutic range of
wavelengths is through the dressing including the medicament to the patient's skin. The dressings may be adapted for use in conjunction with a phototherapy UV light sources (abstract).  A system for treating skin disorders by UV phototherapy may include: a phototherapy dressing comprising a support body, and a medicament in communication with body, the medicament including a hydrogel having between about 0.1 % and 5% coal tar or car tar extract, wherein the body and medicament occlude less than 50% of UV light at wavelengths between 300 and 320 nm from passing through the phototherapy dressing; a phototherapy UV light source configured to emit UV light at an intensity of greater than 2 mW/cm2 at a wavelength between 300 and 320 nm, and a connector configured to secure the phototherapy UV light source to the phototherapy dressing; and control logic configured to determine a treatment dose, wherein the control logic is configured to control application of the treatment
dose by the UV light source (page 4, [0038]). For example a hydrogel (which may be used with a phototherapy procedure) may include: water in a concentration between 90 and 99.9 (page 5, [0044]).  Although the majority of examples provided herein are for the delivery of light energy, e.g., UV (including narrow band UV) light, the methods and apparatuses described herein may also be used with other energy modalities, including other electromagnetic radiation waves, such as infrared light, blue light, radiofrequency waves, and magnetic energy, as well as non-electromagnetic
energy such as ultrasound, or any other type of therapeutic energy (page 5, [0056]).
Therapeutic UV light may be used to treat a skin disorder or disease. For example, psoriasis, eczema, vitiligo, acne vulgaris, neonatal jaundice, atopic dermatitis, acute forms of dermatitis, lichen planus, or any other skin disorder or disease may be treated by the systems and methods disclosed herein (page 5, [0057]). The dose of UV treatment is generally from 1 min to 20min (page 3, [0026]; page 6, [0059]). A dressing 2 that may be used with a phototherapy system includes a medicament 6. The medicament may decrease dryness, decrease skin scaling, increase dead skin cell shedding, decrease itchiness, and/or increase/ decrease any other property of the skin or underlying tissues. In general, the medicament may include a pharmaceutical agent (therapeutic agent); in some embodiments, the medicament may comprise a homeopathic or non-medicated therapy or salve. A medicament may include, for example, an agent such as a hormone, an antibiotic, an antimicrobial, an
antifungal, an anesthetic, an antiseptic, an anti-inflammatory, antihistamine, an analgesic, an acne medication, an anti-aging compound, a moisturizer, a hair growth promoter, a hair growth preventer, a skin growth promoter, a cleanser, or any
other beneficial substance. In some embodiments, the medicament may include one or more of coal tar, coal tar extract, corticosteroids, salicylic acid, anthralin (dithranol), cade oil, vitamin Danalogues ( e.g., calcipotriene, anthralin, tazarotene, calcitriol), steroids, psoralen, aloe vera, jojoba, zinc pyrithione, capsaicin, acetic acid, urea, phenol, or any other medicament known to one skilled in the art to be therapeutic or helpful for topical treatment (and particularly topical treatment in conjunction with a phototherapy or other energy-application therapy). Even agents, such as coal tar and/or coal tar extract that are known to significantly occlude UV light may be incorporated into a phototherapy medicament and/or dressing; as described herein, such active agents may be prepared as described herein so that the resulting dressing with medicament does not significantly occlude therapeutic light (e.g., occludes less than 50%, 40%, 30%, 20%, 10%, or 1 %). Alternatively, the medicament may include between about 0.001% and 0.01%, 0.01 % and 0.1 %, 0.1% and 0.5%, 0.5% and 1 %, 1 % and 1.1 %, or any other percentage (page 6, [0062-0064]; page 8, [0077]). In some embodiments, the UV light source is configured to emit UV light at a wavelength between 300 and 320 nm. In one embodiment, the UV light source emits UV light at an intensity of greater than 2 m W/cm2 at a wavelength between 300 and 320 nm. In some embodiments, the UV light source emits UV light at a wavelength between 250 and 400 nm or any sub-range there between, such as 250 and 300 nm, 300 and 350 nm, or 350 and 400 nm. In one embodiment, the UV light source emits UV light at a wavelength between 300 and 320 nm (page 9, [0083]).
Anderson2 teaches Compositions, methods and apparatuses for phototherapy to
treat skin disorders. In particular, described herein are methods, compositions, phototherapy dressings for use with phototherapy UV light applicators (sources) and phototherapy UV light applicators to treat skin disorders such as Psoriasis (abstract).  Also described herein are apparatuses (device and/ or systems) for application to the body that include one or more body-part specific applicator which may be reusable
with one or more disposable (e.g., dressing) components. For example, scalp and finger solutions may include foamed coal tar w petroleum to help occlude hair, polymer mix that is delivered as a liquid then gels into place when it hits the scalp and then can be washed off (page 14, [0153]). In some embodiments, the therapeutic energy may UV light, ultrasound, infrared light, blue light, or some other energy source (page 15, [0156]). In general, it may be helpful to secure the dressing around a lesion to be treated over multiple days of treatment in a secure, non-moving region. This is because the skin (including the region around a lesion) may adapt to the light therapy, so that when therapeutic light is applied to a region around the lesion during a treatment course for the first time mid-treatment ( e.g., if the light source position changes from one treatment day to the next, exposing previously untreated skin) the patient may experience burning or other discomfort. Thus, in general, the dressings (and frames that may hold the light source in position even if no medicament is used) may be held stably against the skin between dose (page 27, [0236]). This teaches dressing leave on the skin.
	Gertner et al. teaches optical therapies and phototherapies for treatment of diseases and physiological disorders, such as, for example, rhinitis. Phototherapy has been used to treat skin disorder, such as psoriasis and atopic dermatitis ([0003. 0005]). In one embodiment of the method, the at least one light-emitting semiconductor device emits electromagnetic radiation with a wavelength in the range of between about 200 nm and about 400nm. In one embodiment, the body surface is the skin. In another embodiment, the body surface is a mucosal surface of an airway ([0035]).
	Johnson et al. teaches Although various frequencies may be used to treat known skin conditions, the following description will discuss treating psoriasis using UV light, a type of treatment hereafter referred to as "targeted UV phototherapy." UV light is electromagnetic radiation having a wavelength shorter than that of visible light but longer than X-rays in the range from about 10 nm to about 400nm, with energies from about 3 eV to about 124 eV. The three main types of UV light discussed herein include (1) UVA having wavelength in the range from about 400nm to about 320 nm; (2) UVB having wavelength in the range from about 320 nm to about 280 nm; and (3) UVC having wavelength in the range from about 280 nm to about 100 nm. For treating psoriasis, die-level LEDs are suitably provided for emitting wavelengths from about 395 nm to about 300 nm ([0092]).
Tseng et al. teaches A pharmaceutical composition useful for the treatment of rosacea, comprising anti-fungal agent is selected from the group consisting of imidazoles, hydroxy pyridones, triazoles, allyl amines, undecylenic acids, tolnaftate, haloprogin, pyridinethiones, cloquinol, amphotericin B, butoconazole nitrate, ciclopiroX olamine, clindamycin, clioquinol, clotrimazole, econazole, econazole nitrate, fluconazole, flucytosine, griseofulvin, itraconazole, ketoconazole, miconazole, micronazole, naftifine, nystatin, omadine disulfide, Sulconazole, terbinafine, terconazole, tio conazole, tolnaftate, triacetin, undecylenic acid, Zinc pyrithione, efinacoloazole, and mixtures thereof (claims 1, 10-13).
 Premachandran et al. teaches skin care and hair care composition (page 13, [0078]). In a different embodiment of the present application , the antimicrobial composition of the present application additionally comprises at least one antimicrobial agent , wherein said antimicrobial agent is selected from the group consisting of , but not limited to , alkali metal salts of isothiazolinones , quaternary ammonium salts , triazine derivatives , guanidine compounds , biguanides , poly biguanides , salts of organic acids , fatty amines , diamines , triamines , salts of pyrithione , copper salts , thiocyanates , carbamates , dithiocarbamates , hydantoins , silver based compounds , cop per based compounds , formaldehyde releasing compounds , formaldehyde , glutaraldehyde , propionic acid salt , octanoic acid salt , salicylic acid salt , dehydroacetic acid salt , bronopol , phenoxy ethanol , menthol , eugenol , capryl alcohol , coco amine acetate , N - dodecyl - 1 , 3 - propanediamine , bis - ( 3 aminopropyl ) dodecylamine , chlorhexidine , alexidine , sodium hydroxymethylglycinate , dimethyloldimethylhy dantoin , polyhexamethylene biguanide , diazolidinyl urea , imidazolidinyl urea , polymethoxy bicyclic oxazolidines, benzyl alcohol , hexamidine isethionate , chlorobutano dibromopropamidine , tetrakis ( hydroxymethyl ) phospho nium sulfate ( THPS ) , 2 , 2 - dibromo - 3 - nitrilopropionamide ( DBNPA ) , tri n - butyl tetradecyl phosphonium chloride ( TPC ) , methylene bis ( thiocyanate ) ( MBT ) , alkyl dithiocar bamates , alkylene dithiocarbamates , 2-hydroxypyridine-N-oxide , N - nitroso - N - cyclohexyl - hydroxylamine , 8 - hydroxy quinoline , and combinations thereof . Suitable range of antimicrobial agent is in the range of from about 0 . 1 wt . % to about 25 wt . % of the total composition (page 11, [0068]). 2-hydroxypyridine-N-oxide is also named as 2-Pyridinol-N-oxide and 1-Hydroxy-2-pyridone.


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Anderson1 is that Anderson1 do not expressly teach scalp, 2-pyridinol-N-oxide, wavelength. This deficiency in Anderson1 is cured by the teachings of Anderson2, Gertner et al., Johnson et al., Tseng et al. and Premachandran et al. 
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Anderson1, as suggested by Anderson2, Gertner et al., Johnson et al., Tseng et al. and Premachandran et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to replace 2-pyridinol-N-oxide for zinc pyrithione because this is simple substitution of one known skin active for another to produce predictable results. MPEP 2143, it is prima facie obviousness for simple substitution of one known element for another to obtain predictable results. Under guidance from Tseng et al. teaching hydroxy pyridines (encompassing 1-Hydroxy-2-pyridone (2-pyridinol-N-oxide ) as common one) as alternative antimicrobial to zinc pyrithione; Premachandran et al. teaching 2-hydroxypyridine-N-oxide (2-pyridinol-N-oxide) as alternative antimicrobial to salt of pyrithione (encompassing zinc pyrithione as common one); it is obvious for one of ordinary skill in the art to replace 2-pyridinol-N-oxide for zinc pyrithione and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to treat scalp because Anderson2 suggest scalp is a suitable part to be treated by phototherapy and medical dressing, therefore, it is obvious for one of ordinary skill in the art to treat scalp together with skin and produce instant claimed invention with reasonable expectation of success. 
One of ordinary skill in the art would have been motivated to adjust electromagnetic radiation wavelength from about 350nm to about 500nm (about 380nm to about 450nm or about 400nm to about 425nm) because this is optimization under prior art condition or thorough routing experimentation. MPRP 2144.05.  Under guidance from Gertner et al. teaching wavelength about 200 nm and about 400nm.of electromagnetic radiation for treating skin disorder; Johnson et al teaching wavelength about 320 nm and about 400nm.of electromagnetic radiation for treating skin disorder; it is obvious for one of ordinary skill in the art to adjust electromagnetic radiation wavelength from about 350nm to about 500nm (about 380nm to about 450nm or about 400nm to about 425nm) and produce instant claimed invention with reasonable expectation of success.
Regarding claim 1, prior arts teach a method of treating skin and scalp by applying on the scalp and skin a composition comprising 2-pyridinol-N-oxide and phenol (iron chelator);  and exposing the skin and scalp with electromagnetic irradiation having wavelength from about 320nm to about 400nm,
Regarding radiation intensity and period in claims 1 and 10-12, since Anderson1 teaches UV radiation of greater than 2 mW/cm2 for 1 min to 20 min, since electromagnetic radiation is alternative source for UV light, it is reasonable and obvious to adjust the radiation intensity and period according to UV radiation and have radiation from about 0.1 mW/cm2 to about 1000 mW/cm2 (0.3 mW/cm2 to about 200 mW/cm2, 0.5 mW/cm2 to about 75 mW/cm2) for  2 seconds to about 5 min (10 seconds to about 20min) and produce instant claimed invention with reasonable expectation of success.
Regarding “the antimicrobial treatment results in reduction of fungal growth as measured by the Fungal Growth Sensitivity Test of at least 50% compared to the dark sample”, although the reference is silent about all the functional properties instantly claimed, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same patient is being administered the same active agent and exposed by the same electromagnetic radiation by the same mode of administration in the same amount in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method. Thus, prior art teaches, either expressly or inherently implied, each and every limitation of the instant claims. it remains the Examiner's position that the instantly claimed method is obvious.
Regarding claim 2, Anderson2 teaches wash off dressing from skin, and water is common liquid to wash from skin, thus, it is common and obvious practice to wash dressing composition from skin with water.
Regarding claim 3, Anderson2 teaches leave dressing composition on skin in another embodiment, thus, it is common and obvious to leave dressing composition on skin.
Regarding claim 4, Anderson1 teaches 90-99.9% of water.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Argument:
Applicants argue that Applicant submits that the reference cited fails to establish a prima facie case of obviousness. Specifically, the cited prior art fails to teach or suggest all the claim limitations of the present invention. Applicant submits that Andersonl, Anderson2, Gertner et al., Johnson et al., Tseng et al. and Premachandran et al. does not disclose to a method of treating skin and scalp comprising a) applying on the scalp or skin a composition comprising a scalp care active selected from the group consisting of 2-Pyridinol-N-oxide, a pyrithione or a polyvalent metal salt of pyrithione, one or more iron chelator having an AlogP value of greater than or equal to 0.4 and mixtures therein; b) exposing the scalp and skin to electromagnetic radiation having wavelength from about 350 nm to about 500 nm and power from about about 0.1 mWatts/cm2 to about 1000 mWatts/cm2 and for a time period from about 2 seconds to about 5 minutes; wherein an antimicrobial treatment results in reduction of fungal growth as measured by a Fungal Growth Sensitivity Test of at least 50% compared to a dark sample. Applicant asserts that one of skill in the art would not look to Anderson2, Gertner et al., Johnson et al., Tseng et al. and Premachandran et al. and arbitrarily select treating a scalp, 2-pyridinol-N-oxide, and required wavelength from the broad disclosures of Anderson2, Gertner et al., Johnson et al., Tseng et al. and
Premachandran et al., and arbitrarily combine these specific required elements of the present invention at a specific wavelength and required reduction of fungal growth, to arrive at the present invention.
In response to this argument: This is not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As discussed in the above 103 rejections, the combination of prior art teaches each limitation of applicant’s claimed invention including “the antimicrobial treatment results in reduction of fungal growth as measured by the Fungal Growth Sensitivity Test of at least 50% compared to the dark sample”. Since applicant’s working example with 60ppm or more of 2-pyridinol-N-oxide and UV (390nm) at 1 min results in “the antimicrobial treatment results in reduction of fungal growth as measured by the Fungal Growth Sensitivity Test of at least 50% compared to the dark sample”, Prior arts method of dose of UV  at  about 200 nm and about 400nm and medical 2-pyridinol-N-oxide from 0.01% to 0.1% (100ppm to 1000ppm) is expected to have the same or substantially same properties. Thus, the 103 rejection is still proper.
Applicant asserts that one of skill in the art would not have been motivated
to replace 2-pyridinol-N-oxide for zinc pyrithione because this is NOT a simple substitution of one known skin active for another to produce predictable results. The present invention demonstrates Synergistic results for the combination of HPNO (2-Hydroxypyridine N-oxide) and light which demonstrates a synergistic interaction. Applicants asserts that synergistic interaction is NOT a simple substitution of one known active for another to product predictable results. Applicant asserts that achieving synergy in the present invention is not a predicative result. Applicant directs attention to the specification at page 18, Table 9. All the arguments regarding Synergistic results are incorporated herein by reference.
	In response to this argument: this is not persuasive. MPEP 716.02(b), Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Applicants’ argument and data are not sufficient to overcome the 103 rejection at least for the following reasons. Firstly, applicants failed to compare with the closest prior art teaching (combination of zinc pyrithione and UV). Secondly, applicant’s data are not commensurate in scope with the claims. Applicants only have data with 60ppm or more of 2-pyridinol-N-oxide and UV (390nm) at 1 min, and claim directs towards any amount of 2-pyridinol-N-oxide, all UV range (350-500nm) from (2 seconds to 5min). Therefore, the 103 rejection is still proper.

Applicants argue that the Examiner cannot selectively pick-and choose
various components from the encyclopedic disclosures found in the multiple cited
documents and reassemble them unerringly to arrive at the present invention. As the
Examiner is aware, " ... citing references that merely indicate that isolated elements and/or features recited in the claims are known is not sufficient basis for concluding that the combination of claimed elements would be obvious." See Ex parte Hiyamizu, 10 U.S.P.Q. 2D (BNA) 1393, 1394 (1988). Said another way, the piecemeal reconstruction of an invention by assertedly finding its individual elements in disparate documents and then combining them to arrive at the invention is not the standard of § 103. Such hindsight reconstruction of the invention is impermissible. Nothing in Andersonl in view of Anderson2, Gertner et al., Johnson et al., Tseng et al. and Premachandran et al. would lead one of skill in the art to selectively pick and choose the specific composition of the present invention, and further, nothing in Andersonl in view of Anderson2, Gertner et al., Johnson et al., Tseng et al. and Premachandran et al. would led one of skill in the art to specifically selectively pick and treating a scalp with 2-pyridinol-N-oxide at the required wavelength from about 350 nm to about 500 wherein an antimicrobial treatment results in reduction of fungal growth at least 50% - which demonstrates a synergistic interaction. Such compositions are neither exemplified nor contemplated in Andersonl in view of Anderson2, Gertner et al., Johnson et al., Tseng et al. and Premachandran et al. Such hindsight reconstruction of the invention is impermissible.
In response to this argument: this is not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As discussed in the above 103 rejections and response to argument, the examiner present rational and guidance of prior art to establish the 103 rejection that teaches each limitation of applicant’s claimed invention, either expressly or inherently. Therefore, the 103 rejection is still proper.

Applicants argue that there should be something in the prior art or a convincing line of reasoning in the answer suggesting the desirability of combining the reference in such a manner as to arrive at the claimed invention. See In re Dembiczak 175
F. 3d 994, 999 (Fed. Cir. 1999). "[A] patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art. Although common sense directs one to look with care at a patent application that claims as innovation the combination of two known devices according to their established functions, it can be important to identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does. This is so because inventions in most, if not all, instances rely upon building blocks since uncovered, and claimed discoveries almost of necessity will be combinations of what, in some sense, is already known." KSR, 1727 S. Ct. 1727, at 17 41 (2007) ( emphasis added). The Examiner fails to show that a skilled artisan would have had any motivation to modify Andersonl in view of Anderson2, Gertner et al., Johnson et al., Tseng et al. and Premachandran et al., as cited, in the manner suggested in the Office Action. M.P.E.P § 2143.0l(V) citing In re Gordon, 733 F.2d 900, 902 (Fed. Cir. 1984). A prima facie case of obviousness is not established in absence of a motivation to combine the references and a reasonable expectation of success by doing so. DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F3d 1356, 1360 (Fed. Cir. 2006). Applicant asserts that there is no motivation to combine Andersonl in view of Anderson2, Gertner et al., Johnson et al., Tseng et al. and Premachandran et al. that would make the leap to one of skill in the art that for specifically selecting treating a scalp with 2- pyridinol-N-oxide at the required wavelength from about 350 nm to about 500 wherein an antimicrobial treatment results in reduction of fungal growth at least 50% - which demonstrates a synergistic interaction.
In response to this argument: this is not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As discussed in the above 103 rejections and response to argument, the examiner present rational and guidance of prior art to establish the 103 rejection that teaches each limitation of applicant’s claimed invention, either expressly or inherently. Therefore, the 103 rejection is still proper.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613